Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/3/2022 is acknowledged.
The restriction requirement between Inventions I and III as referenced in OA dated 6/3/2022 is withdrawn because there is no search burden between the two inventions.

Claim Objections
Claim 10, line 5 is objected to because of the following informalities:  “the flowpath” should be - -the combustion flowpath- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-8, 10-11, 13, 14, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarmon et al (US 20120168121), hereafter Jarmon ‘121.

    PNG
    media_image1.png
    488
    805
    media_image1.png
    Greyscale

Annotated Figure 5 of Jarmon ‘121

Regarding claim 1, Jarmon ‘121 discloses a flowpath assembly (Figure 2; 62) for a combustor (Figure 2; 38), comprising: 
a tube array (The tube array of Figure 2; 62) comprising a plurality of tubes (Figure 5; 86), a joining material (Annotated Figure 5; labeled joining material) disposed between adjacent tubes (Adjacent Figure 5; 62) of the plurality of tubes to join together the adjacent tubes, a flowpath layer (Annotated Figure 5; labeled flowpath layer), and an outer layer (Annotated Figure 5; labeled outer layer), the plurality of tubes and the joining material disposed between the flowpath layer and the outer layer, 
wherein the flowpath layer defines a combustion flowpath (Figure 2; FS), and 
wherein each of the plurality of tubes, the joining material, the flowpath layer, and the outer layer are formed from a composite material (Paragraph 0032.  Also Figure 5; all-CMC HEX).
Regarding claim 4, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses wherein the joining material comprises a plurality of individual composite plies (Figure 4A and 4B shows 92 and the joining material having a plurality of composite plies being defined by horizontal lines).
Regarding claim 7, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses wherein the flowpath layer is made from a ceramic matrix composite (CMC) material (Paragraph 0032) capable of withstanding temperatures at or above 2000°F (Functional Language, Paragraph 0032 lists SiC/SiC which is capable of withstanding temperatures at or above 2000°F).
Regarding claim 8, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses wherein the tube array further comprises a liner layer (Annotated Figure 5; labeled liner layer) comprising a SiC/SiC CMC material (Paragraph 0032), the liner layer disposed on the flowpath layer such that the flowpath layer is positioned between the liner layer and the plurality of tubes, and wherein the liner layer is capable of withstanding higher temperatures than the CMC material from which the flowpath layer is made (Functional Language, the liner layer being exposed to the hypersonic flow path withstands higher temperatures than the flowpath layer because the heat from the hypersonic flow path dissipates through the liner layer to the flowpath layer).
Regarding claim 10, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses a metallic back structure (Figure 5; metal support plate), 
wherein the metallic back structure is coupled to the tube array adjacent the outer layer such that the tube array is disposed between the metallic back structure and the combustion flowpath, and 
wherein the composite material is a ceramic matrix composite (CMC) material (Paragraph 0032).
Regarding claim 11, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses a plurality of CMC fasteners (Figure 5; 94A.  Paragraph 0036) for coupling the metallic back structure to the tube array.
Regarding claim 13, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses wherein each tube of the plurality of tubes is formed from a SiC/SiC CMC material (Paragraph 0032).
Regarding claim 14, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses wherein the plurality of tubes are configured for injecting fuel into the combustor (Functional Language, the tubes are configured to inject fuel into the combustor as shown in Figure 2), and wherein the combustor is a ramjet engine combustor (Paragraph 0028).
Regarding claim 20, Jarmon ‘121 discloses a hypersonic vehicle (Figure 1A; 10), comprising: 
a ramjet engine (Figure 1B; 20) comprising an inlet (Figure 1B; 21), a nozzle (The nozzle formed by Figure 1B; 54 and 56), a fuel delivery system (The fuel delivery system shown in Figure 2) comprising a fuel tank (Figure 2; 70), and a combustor (Figure 2; 38) disposed between the inlet and the nozzle, the fuel delivery system providing a flow of a fuel to the combustor (The flow of fuel to Figure 2; 38 from the fuel delivery system), the combustor including a flowpath assembly (Figure 2; 62) for combustion of the fuel and a flow of combustion products (The flow of combustion products from the combustor) therealong, the flowpath assembly comprising: 
a tube array (The tube array of Figure 2; 62) comprising a plurality of tubes (Figure 5; 86), a joining material (Annotated Figure 5; labeled joining material) disposed between adjacent tubes (Adjacent Figure 5; 62) of the plurality of tubes to join together the adjacent tubes, a flowpath layer (Annotated Figure 5; labeled flowpath layer), and an outer layer (Annotated Figure 5; labeled outer layer), the plurality of tubes and the joining material disposed between the flowpath layer and the outer layer, 
wherein the flowpath layer defines a combustion flowpath (Figure 2; FS), and 
wherein each of the plurality of tubes, the joining material, the flowpath layer, and the outer layer are formed from a composite material (Paragraph 0032.  Also Figure 5; ALL-CMC HEX).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarmon ‘121 in view of Jarmon et al (US 20100242437), hereafter Jarmon ‘437. 
Regarding claim 2, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses wherein the tube array comprises a first tube array (The tube array is a first tube array).
Jarmon ‘121 does not disclose wherein the tube array comprises a second tube array, the plurality of tubes divided between the first tube array and the second tube array, and wherein the first tube array is spaced apart from the second tube array such that the combustion flowpath is defined therebetween.
However, Jarmon ‘437 teaches a flowpath assembly (Figure 3; 60) for a combustor (Figure 3; 34c), comprising: 
a tube array (The tube array of each side of the rectangular cross section of Figure 3; 60, Paragraph 0022) comprising a plurality of tubes (Figure 5; 106), a flowpath layer (The layer of Figure 5; 102 in contact with 26b), 
wherein the flowpath layer defines a combustion flowpath (Figure 2; 26b is a combustion flowpath.  Paragraph 0014), 
wherein the tube array comprises a first tube array (The tube array on the top of the rectangular cross section.  Paragraph 0022) and a second tube array (The tube array on the bottom of the rectangular cross section.  Paragraph 0022), the plurality of tubes divided between the first tube array and the second tube array, and wherein the first tube array is spaced apart from the second tube array such that the combustion flowpath is defined therebetween.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jarmon ‘121 wherein the tube array comprises a second tube array, the plurality of tubes divided between the first tube array and the second tube array, and wherein the first tube array is spaced apart from the second tube array such that the combustion flowpath is defined therebetween as taught by and suggested by Jarmon ‘437 because it has been held that applying a known technique, in this case Jarmon ‘437’s formation of heat exchanger on each wall of the combustion flowpath according to the steps described immediately above, to a known device, in this case, Jarmon ‘121’s flowpath assembly, ready for improvement to yield predictable results, in this case extracting heat from each wall of the combustion flowpath, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification places 4 heat exchangers about the sides of the rectangular flowpath, Paragraph 0025 of Jarmon ‘121).
Regarding claim 3, Jarmon ‘121 in view of Jarmon ‘437 teaches the invention as claimed.
Jarmon ‘121 does not disclose wherein the tube array comprises a plurality of composite joints for joining the plurality of tubes of the first tube array to the plurality of tubes of the second tube array, and wherein the plurality of composite joints are formed separately from the plurality of tubes.
However, Jarmon ‘437 teaches wherein the tube array comprises a plurality of composite joints (The tube arrays of the sides of the rectangular cross section of Figure 3; 60, Paragraph 0022 and Figure 5; 116) for joining the plurality of tubes of the first tube array to the plurality of tubes of the second tube array (Paragraph 0022, states Figure 5; 16 joins perpendicular tubes), and wherein the plurality of composite joints are formed separately from the plurality of tubes (The tube arrays of the sides of the rectangular cross section, Paragraph 0022, and/or Figure 5; 116 are formed separately than the tube arrays of the top and bottom of the rectangular cross section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jarmon ‘121 wherein the tube array comprises a plurality of composite joints for joining the plurality of tubes of the first tube array to the plurality of tubes of the second tube array, and wherein the plurality of composite joints are formed separately from the plurality of tubes as taught by and suggested by Jarmon ‘437 because it has been held that applying a known technique, in this case Jarmon ‘437’s  formation of heat exchanger on each wall of the combustion flowpath according to the steps described immediately above, to a known device, in this case, Jarmon ‘121’s flowpath assembly, ready for improvement to yield predictable results, in this case extracting heat from each wall of the combustion flowpath, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 2).
While Jarmon ‘437 teaches wherein the plurality of composite joints are formed separately from the plurality of tubes, the claimed phrase “wherein the plurality of composite joints are formed separately from the plurality of tubes” is a product by process limitation; that is made separately. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarmon ‘121 in view of Gallier (US 20170328216).
Regarding claim 5, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 does not disclose wherein the joining material comprises a plurality of filler packs.
However, Gallier teaches an assembly (Figure 7), comprising: 
a tube array (The array of Figure 7; 106 and 94) comprising a plurality of tubes (Figure 7; 106), a joining material (Figure 7; 94) disposed between adjacent tubes (Adjacent Figure 7; 106) of the plurality of tubes to join together the adjacent tubes, 
wherein the joining material comprises a plurality of filler packs (Paragraph 0039, 0044).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jarmon ‘121 wherein the joining material comprises a plurality of filler packs as taught by and suggested by Gallier because it has been held that applying a known technique, in this case Gallier’s use of filler packs as a joining material according to the steps described immediately above, to a known device, in this case, Jarmon ‘121’s flowpath assembly, ready for improvement to yield predictable results, in this case joining adjacent tubes, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification forms the joining material from filler packs).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarmon ‘121 in view of Subramanian et al (US 20190084892)
Regarding claim 6, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses wherein the joining material comprises a first plurality of fibers (The fibers in the joining material) and the flowpath layer and the outer layer comprise a second plurality of fibers (The fibers in the flowpath layer and outer layer).
Jarmon ‘121 does not disclose wherein the first plurality of fibers are disposed orthogonal to the second plurality of fibers.
However, Subramanian teaches a composite component (Figure 2; 20) comprising:
a first plurality of fibers (Figure 2; 25) disposed orthogonal to the second plurality of fibers (Figure 2; 24.  Paragraph 0049 and 005).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jarmon ‘121 wherein the first plurality of fibers are disposed orthogonal to the second plurality of fibers as taught by and suggested by Subramanian in order to provide greater strength (Paragraph 0050, The modification forms the all CMC HEX of Jarmon ‘121 with adjacent plies having orthogonal fibers to each other.  The joining material of Jarmon ‘121 having adjacent plies has each of the outer and flowpath layer having fibers that are orthogonal to the joining material).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarmon ‘121 in view of Zhang et al (US 20130210299)
Regarding claim 9, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 further discloses wherein the tube array further comprises a liner layer (Annotated Figure 5; labeled liner layer), the liner layer disposed on the flowpath layer such that the flowpath layer is positioned between the liner layer and the plurality of tubes, and wherein the liner layer is capable of withstanding higher temperatures than the CMC material from which the flowpath layer is made (Functional Language, the liner layer being exposed to the hypersonic flow path withstands higher temperatures than the flowpath layer because the heat from the hypersonic flow path dissipates through the liner layer to the flowpath layer).
Jarmon ‘121 does not disclose a liner layer comprising a woven ceramic fiber cloth and an environmental barrier coating.
However, Zhang teaches a composite component (Figure 1.  Paragraph 0024) comprising:
a liner layer (Figure 1; 104, 106, 110, 108) comprising a woven ceramic fiber cloth (Figure 1; 110.  Paragraph 0020) and an environmental barrier coating (Figure 1; 106. Paragraph 0025), the liner layer disposed on a flowpath layer (Figure 1; 102), and wherein the liner layer is capable of withstanding higher temperatures than the CMC material from which the flowpath layer is made (Functional Language, Paragraph 0003, the EBC and TBC thermally insulating the CMC substrate means that the liner layer withstands higher temperatures than the flowpath layer because the heat from environment dissipates through the liner layer to the flowpath layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jarmon ‘121 to include a liner layer comprising a woven ceramic fiber cloth and an environmental barrier coating as taught by and suggested by Zhang in order to provide a coating that is resistant to impact damage (The modification places Figure 1; 104, 106, 110, 108 of Zhang on Annotated Figure 5; labeled liner layer of Jarmon ‘121).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarmon ‘121 in view of Landwehr et al (US 20160047549)
Regarding claim 12, Jarmon ‘121 discloses the invention as claimed.
Jarmon ‘121 does not disclose wherein a plurality of hoop plies join each CMC fastener of the plurality of CMC fasteners to the outer layer.
However, Landwehr teaches a flowpath assembly (The assembly of Figure 6) for a combustor (Figure 5; 114), comprising: 
a plurality of hoop plies (The plies forming Figure 6; 148) joining each fastener (Figure 6; 176) to an outer layer (The outermost (or top) layer of Figure 5; 172 with respect to the central axis of the gas turbine engine.  Paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jarmon ‘121 wherein a plurality of hoop plies join each CMC fastener of the plurality of CMC fasteners to the outer layer as taught by and suggested by Landwehr because it has been held that applying a known technique, in this case Landwehr’s use of composite insert according to the steps described immediately above, to a known device, in this case, Jarmon ‘121’s flowpath assembly, ready for improvement to yield predictable results, in this case attaching a fastener, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the insert of Landwehr instead of Annotated Figure 5; labeled modification of Jarmon ‘121 where the retaining flange of Landwehr abuts the outer layer of Jarmon ‘121).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jarmon et al (US 20100242486) states in Paragraph 0017 that it is known for a heat exchanger to surround the flow.
Craig (US 20170362941) teaches in paragraph 0052, 0054 that it is known to use a composite filler pack as a joining material between tubes.
Gallier (US 20170328217) teaches in paragraph 0039 and Figure 5 that it is known to use a composite filler pack as a joining material between tubes.
Campbell (US 20190271234) states in Paragraph 0003 that Silicon Carbide fiber-Silicon Carbide core can withstand temperatures of 1350 degrees Celcius.
Subramanian et al (US 20180029944) states in Paragraph 0004 that Silicon Carbide fiber-Silicon Carbide core can withstand temperatures of 1350 degrees Celcius.
Miller et al (US 6042315) states in Column 1, line 36-50 that composites are typically made of a plurality of layers.
Tura (US 20190170013) states in Paragraph 0003 that composites are typically made of a plurality of layers.
Morrison (US 20100263194) states in Paragraph 0004 that composites are typically made of a plurality of layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741